DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 10/28/2021. Claims 1-3, 5-19 are amended. Claim 4 is cancelled. Claim 20 is new claims. Claims 1-3, 5-20 are now pending.
Allowable Subject Matter
Claims 1-3, 5-20 are allowed.
As of claim 1, the closest prior art AKIYAMA et al. (US 2014/0268063 A1; AKIYAMA) teaches a projection-type image display apparatus that displays color video images on a screen (projection surface) SCR. The projector 1 uses three light modulators corresponding to the following color light fluxes: red light LR; green light LG; and blue light LB. The projector 1 further uses a semiconductor laser (laser light source) capable of emitting high-luminance, high-power light as a light source of a lighting device. Specifically, the projector 1 generally includes a lighting device 2, which radiates illumination light WL, a color separation optical system 3, which separates the illumination light WL from the lighting device 2 into the red light LR, the green light LG, and the blue light LB, a light modulator 4R, a light modulator 4G, and a light modulator 4B, which modulate the color light fluxes LR, LG, and LB in accordance with image information to form image light fluxes corresponding to the color light fluxes LR, LG, and LB, a light combining optical system 5, which combines the image light fluxes from the light modulators 4R, 4G, and 4B with one another, and a projection optical system 6, 
Claims 2-3, 5-18 are allowed as being dependent on claim 1.
As of claim 19, the closest prior art AKIYAMA et al. (US 2014/0268063 A1; AKIYAMA) teaches a projection-type image display apparatus that displays color video images on a screen (projection surface) SCR. The projector 1 uses three light modulators corresponding to the following color light fluxes: red light LR; green light LG; and blue light LB. The projector 1 further uses a semiconductor laser (laser light source) capable of emitting high-luminance, high-power light as a light source of a lighting device. Specifically, the projector 1 generally includes a lighting device 2, which radiates illumination light WL, a color separation optical system 3, which separates the illumination light WL from the lighting device 2 into the red light LR, the green light LG, and the blue light LB, a light modulator 4R, a light modulator 4G, and a light modulator 4B, which modulate the color light fluxes LR, LG, and LB in accordance with image information to form image light fluxes corresponding to the color light fluxes LR, LG, and LB, a light combining optical system 5, which combines the image light fluxes from the light modulators 4R, 4G, and 4B with one another, and a projection optical system 6, 
As of claim 20, the closest prior art AKIYAMA et al. (US 2014/0268063 A1; AKIYAMA) teaches a projection-type image display apparatus that displays color video images on a screen (projection surface) SCR. The projector 1 uses three light modulators corresponding to the following color light fluxes: red light LR; green light LG; and blue light LB. The projector 1 further uses a semiconductor laser (laser light source) capable of emitting high-luminance, high-power light as a light source of a lighting device. Specifically, the projector 1 generally includes a lighting device 2, which radiates illumination light WL, a color separation optical system 3, which separates the illumination light WL from the lighting device 2 into the red light LR, the green light LG, and the blue light LB, a light modulator 4R, a light modulator 4G, and a light modulator 4B, which modulate the color light fluxes LR, LG, and LB in accordance with image information to form image light fluxes corresponding to the color light fluxes LR, LG, and LB, a light combining optical system 5, which combines the image light fluxes from the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art KOBAYASHI et al. (US 20180356715 A1) teaches a small-sized and highly-reliable light converter and light source unit, as well as a projector each of which makes it possible to cool down heat generated in a fluorescent body in a motor-less manner. A light converter of the disclosure includes: a fluorescent body that is excited by excitation light; a first light-collecting lens that has a lens surface to which the fluorescent body is bonded, and causes the excitation light to enter the fluorescent body; and a heat-dissipating member to which the lens surface is adhered at least around a region to which the fluorescent body is bonded;
- Prior Art Nomoto (US 20180149953 A1) teaches an illumination apparatus which includes a solid state light source unit including a plurality of light emitting points that emits light and is arranged on a light emitting face, a plurality of optical elements configured to guide light emitted from the plurality of light emitting points to an illumination target face, a heat conduction member arranged in a space different from a space between the light emitting face of the solid state light source unit and the plurality of optical elements, configured to conduct heat from the solid state light source unit, and a cooling unit configured to supply a first fluid to the heat conduction member along a first flow path and supply a second fluid to the space between the light emitting face and the optical elements along a second flow path, wherein the second fluid is a fluid from which dust or dust and moisture is reduced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882